DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 12 March, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  One reference was not found in the application file, so it was not considered.
Applicants have provided a list of references at p79 of the disclosure as filed.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicants on their information disclosure statement, they have not been considered.
Note that a large proportion of the cited references appear to have no relationship with the claimed invention (mostly dealing with transfection).  Applicants may want to consider if they have uploaded the set of references they intended.

Election/Restrictions
Applicant’s election without traverse of group I (method of treatment) and SEQ ID 3 to treat IBD in the reply filed on 10 May, 2022 is acknowledged.

Claims Status
Claims 1-8, 13-19, 21, 24-26, 37, 46, 61, and 62 are pending.
Claims 19 and 21 have been amended.
Claims 5, 6, 14, 26, 37, 46, 61, and 62 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 May, 2022.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

first rejection, written description
Claims 1-4, 7, 8, 15-19, 21, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue at question is if a person of skill in the art could determine which polypeptides (variants of SEQ ID 3) will have a beneficial effect on disease.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants disclose SEQ ID 1, SEQ ID 3 (identical to SEQ ID 1 save missing a leader sequence), SEQ ID 5 (identical to SEQ ID 3 plus an N-terminal methionine), and SEQ ID 7 (identical to SEQ ID 3 with a FLAG tag).  Only SEQ ID 3 is used in experiments.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming a method of treating a gastrointestinal disorder, comprising treatment with a polypeptide having at least 85% identity to SEQ IDs 3 or 5.  This requires that the polypeptide have the functional ability to provide a benefit to the disorder.  However, applicants have not disclosed what structural features are required to satisfy this functional requirement.  A person in this field would not know what chemical/physical/sequence features are required for activity.  In essence, applicants have described a critical portion of their invention by function.  That is not sufficient to meet the written description requirement.
Applicants have provided very little information as to what features of the polypeptide are necessary for activity.  There is no discussion of what parts of the sequence are important for activity.  There is no discussion of what parts of the sequence can be modified.  There is no discussion of what the polypeptide of the invention binds to.  There is a brief mention of variants of the polypeptide (paragraph 138) and percent identities (paragraph 10), but none of this gives any suggestion or indication as to what parts of the polypeptide are important for activity.
It is known in the art that random mutations of a polypeptide have a high probability of abrogating activity.  Gao et al (PNAS (2004) 101(25) p9205-9210) states that a specific enzyme, subject to single amino acid mutations, has about a 1 in three chance of losing activity, similar to other proteins (abstract).  Yampolsky et al (Genetics (2005) 170 p1459-1472), using a different methodology, finds that even substitutions that are considered conservative will often lose activity (table 3, p1465, top of page).  It is clear that, without knowledge of what portions of the polypeptide used by applicants are important for activity, random changes are likely to prove detrimental.
(d) representative number of samples:  Applicants use one sequence for their experiments.  SEQ ID 3 has 651 amino acids; 85% sequence identity allows for 97 mutations.  Assuming only the 20 canonical amino acids are used (which is not a claim limitation), this is 7.0x10^395 possible sequences.  Given that there is no information as to what can be modified and maintain activity, and the prior art clearly shows that random mutations tend to be detrimental to activity, applicant’s single sequence is clearly not sufficient to provide written description of every claimed sequence.

second rejection, enablement
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for disorders associated with bacterial caused gut dysfunction, does not reasonably provide enablement for disorders that do not have such an etiology.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The MPEP states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue.’  These factors include, but are not limited to:  1) the breadth of the claims; 2) the nature of the invention; 3) the state of the prior art; 4) the level of one of ordinary skill; 5) the level of predictability in the art; 6) the amount of direction provided by the inventor; 7) the existence of working examples; and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure” (MPEP 2164.01(a).
1 and 2) the breadth of the claims and the nature of the invention:  Applicants are claiming a method of treating gastrointestinal disorders associated with epithelial cell barrier dysfunction, comprising administering a polypeptide functionally equivalent to SEQ ID 3, with the disorder limited to a Markush group of disorders.
3) the state of the prior art: Watanabe et al (J. Gastroenterol. (2007) 42 p267-274) discuss the relationship between metabolic syndrome and gastrointestinal disease (title).  These are disorders of the esophagus (p267, 2nd column, 2nd paragraph) which is not associated with epithelial cell barrier function and various forms of cancer (p270, 1st column, 3d paragraph), again, not clearly associated with epithelial cell barrier function.
The web page for the Canadian society of intestinal research (https://badgut.org/information-centre/a-z-digestive-topics/diabetes-and-the-gut/, available 2018) lists the only gastrointestinal effect associated with type 2 diabetes to be gastroparesis, or delayed gastric emptying (3d page, 3d paragraph, continues to 4th page).  This is not a disorder associated with gastrointestinal epithelial cell barrier dysfunction.
Reid (Gastroenterology (2001) 121 p710-723) describes non-alcoholic seatohepatitis as characterized by hepatomegaly, elevated serum aminotransferase, and an appearance at the microscopic level of liver damage (abstract).  None of these effects appear to be associated with gastrointestinal epithelial cell barrier dysfunction.
Note that similar references can be found for many more of the disorders listed in claim 3 showing that they do not have an etiology associated with gastrointestinal epithelial cell barrier dysfunction.
4) the level of one of ordinary skill:  The level of a person of skill in the art in this field is high.
5) the level of predictability in the art:  Zhang et al (Front. Immunol. (2017) 8.942, cited by applicants) states that IBD, a disorder that clearly reads on the claims, has an etiology and pathogenesis that are unclear (abstract).  Many of the disorders described by applicants have limited treatment options.  This indicates that the level of predictability in the art is poor.
6 and 7) the amount of direction provided by the inventor and the existence of working examples:  Applicants state that their invention maintains epithelial barrier integrity and improve barrier repair in the intestine, and reduce inflammation in that region of the body (paragraph 8).  An example is conducted using a protein of SEQ ID 3 on a complex in vitro model of gastrointestinal barrier disfunction (example 2, paragraph 233), and the effects of heat killed bacteria on the same in-vitro model (examples 4 and 5, paragraphs 244-246).  Example 7 describes an in vivo model of IBD and effects of the claimed treatment on it (example 7, paragraph 253).
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Applicants describe their invention as improving intestinal barrier function.  All their examples are in vitro models of an intestinal wall or an in vivo model of an intestinal disorder.  There is no explanation as to how the claimed invention could help patients without intestinal disorders, or intestinal disorders not associated with intestinal barrier function.  Thus, it will take undue experimentation to use the claimed invention to treat disorders not associated with intestinal disorders.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires treating a patient with a gastrointestinal epithelial cell barrier function disorder.  However, claim 3 includes a number of disorders for which there is no such disorder, such as NASH, liver disorders, neurological disorders, and others.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 13, 17-19, 21, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen-Vercoe (WO 2017035188, published 2 March) with evidentiary support from the Bacdive web page for Lachnospira eligens, (https://bacdive.dsmz.de/strain/5425, downloaded 24 May, 2022) and the GenBank entry UAE97781 (available 2021).

 	Allen-Vercoe discuss treatment of dysbiosis, comprising administering at least one bacterium selected from a group comprising Eubacterium eligens (abstract), which, as evidenced by the Bacdive web page, is a synonym for Lachnospira eligens.  This is administered in a therapeutically effective amount (paragraph 21).  Dysbiosis includes inflammatory bowel disorder (IBD) (paragraph 23), applicant’s elected disorder.  As evidenced by the GenBank entry UAE97781, L. eligens produces a polypeptide comprising SEQ ID 3, applicant’s elected species.  This means that administering L. eligens will include administering the polypeptide of SEQ ID 3.  
	The reference discusses administering a composition comprising SEQ ID 3 to treat IBD, anticipating claims 1-4, 7, 8, and 13.
	While the reference is silent as to the effects of the treatment, it is the same treatment, so will necessarily have the same effects.  Thus, the reference anticipates claims 17-19, and 21.
	The reference discusses administering at least one bacterium species, which indicates that administering a second species is contemplated, anticipating claims 24 and 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 8, 13, 15-19, 21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Allen-Vercoe (WO 2017035188, published 2 March) in view of Huynh et al (Inflamm. Bowel Dis. (2009) 15 p760-768, cited by applicants).
Allen-Vercoe discuss treatment of dysbiosis, comprising administering at least one bacterium selected from a group comprising Eubacterium eligens (abstract), which, as evidenced by the Bacdive web page, is a synonym for Lachnospira eligens.  This is administered in a therapeutically effective amount (paragraph 21).  Dysbiosis includes inflammatory bowel disorder (IBD) (paragraph 23), applicant’s elected disorder.  As evidenced by the GenBank entry UAE97781, L. eligens produces a polypeptide comprising SEQ ID 3, applicant’s elected species.  This means that administering L. eligens will include administering the polypeptide of SEQ ID 3.  
	As noted above, this reference anticipates claims 1-4, 7, 8, 13, 17-19, 21, 24, and 25.
	The difference between this reference and the remaining claims is that this reference does not disclose the dosing method.
	Huynh et al discusses a probiotic preparation to treat ulcerative colitis (title), a form of IBD (abstract).  The probiotic was a formulation comprising a number of bacterial species in cornstarch (p761, 2nd column, 3d paragraph, continues to p762).  The material was administered orally (table 2, p762, 1st column, top of page).  Patients were allowed to continue to maintain low doses of 5-ASA and a low dose of corticosteroids, as well as immunosuppressive medications (p761, 2nd column, 2nd paragraph) – note that this reads on claims 24 and 25.  This reference discusses oral administration of bacterial formulations to treat IBD.
	Therefore, it would be obvious to use the dosing method described by Huynh et al to administer the bacteria of Allen-Vercoe.  Please note that this is a substitution of one element (the unnamed dosing method of Allen-Vercoe) for another (the dosing method of Huynh et al) yielding expected results (administration of bacteria).  As both references discuss administering bacteria to treat IBD, an artisan in this field would attempt this modification with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/636,615 (US 20200376044) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claim anticipates the instant claim.
Competing claim 1 describes a method of treating a metabolic disorder, comprising administering a composition comprising E. eligens, which is identical with L. eligens.  Competing claim 3 specifies the metabolic disorder to be type 2 diabetes.  As evidenced by the GenBank entry UAE97781 (available 2021), this bacterium comprises SEQ ID 3, anticipating instant claim 3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658